214 S.E.2d 318 (1975)
25 N.C. App. 662
STATE of North Carolina
v.
Eugene ENSLIN.
No. 754SC90.
Court of Appeals of North Carolina.
May 7, 1975.
*319 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Edwin M. Speas, Jr., Raleigh, for the State.
Smith, Carrington, Patterson, Follin & Curtis by Norman B. Smith, Greensboro, and Marilyn G. Haft, New York City (by brief), for defendant appellant.
BRITT, Judge.
By his sole assignment of error, defendant contends the court erred in denying his motions to quash the indictment, dismiss the action, and for nonsuit on the ground that the statute under which he was indicted, G.S. § 14-177, is unconstitutional, in that it violates the First, Third, Fourth, Fifth, Ninth and Fourteenth Amendments to the Federal Constitution. We find no merit in the assignment.
In State v. Crouse, 22 N.C.App. 47, 205 S.E.2d 361 (1974), and State v. Moles, 17 N.C.App. 664, 195 S.E.2d 352 (1973), this court upheld the constitutionality of G.S. § 14-177. We reaffirm our rulings in these cases and again hold that the subject statute is constitutional.
No error.
HEDRICK and MARTIN, JJ., concur.